•            •             •  
   •         •         •




 
MEMORANDUM OPINION

No. 04-08-00726-CV

IN RE Sie Joe LANN

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Justice
Karen Angelini, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 10, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
            On September 25, 2008, relator Sie Joe Lann filed a petition for writ of mandamus,
complaining that the trial court “dismissed or abandoned” trial court Cause No. 00-09-00014-TXL.
 
In 2001, the trial court rendered judgment against relator for $3,782.36 for delinquent property taxes
to be satisfied by a foreclosure lien.  Relator appealed and on January 23, 2003 this court reversed
the judgment against relator and remanded the case back to the trial court in Sie Joe Lann v. La Salle
County et al., No. 04-02-00005-CV, 2003 WL 141040 (Tex. App.—San Antonio January 22, 2003,
no pet.) (mem. op.).  The case is currently active on the trial court’s docket.  There being no trial
court action or inaction complained of, relator has not shown himself entitled to mandamus relief.
Accordingly, we deny the petition for writ of mandamus.
                                                            PER CURIAM